UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/3/2020
                                                                       :
FRANCISCO CAMACHO,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19-cv-9505 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
MIDTOWN CENTER AUTO REPAIR INC. d/b/a                                  :
MIDTOWN CENTER AUTO REPAIR, A1                                         :
COLLISION, RUBA ABRAMOV, and RANI                                      :
ABRAMOV,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On March 2, 2020, the parties submitted a letter asking this Court to approve a proposed

settlement agreement as fair and reasonable. Dkt. No. 19. On March 3, 2020, the parties held a

joint telephone conference with the Court to discuss their application. As discussed during the

conference, the information submitted by the parties is not sufficient for the Court to conduct the

review required by Cheeks v. Freeports Pancake House, Inc., 796 F.3d 199 (2015) and Fisher v.

SD Protection Inc., 948 F.3d 593 (2d Cir. 2020). Accordingly, the parties are directed to provide

the following information to the Court by ECF:

        1. With respect to the request for attorney fees, “contemporaneous time records

             indicating, for each attorney, the date, the hours expended, and the nature of the work

             done.” See Fisher, 948 F.3d at 600 (internal citations omitted).

        2. With respect to the request for costs, detailed documentation and contemporaneous

             records for which Plaintiff’s counsel seeks an award.

        3. With respect to the fairness of the settlement to Plaintiff, an analysis and support for
           the contention that the settlement amount, net of attorneys’ fees and costs, is fair

           under the factors set forth at Fisher, 948 F.3d at 600.

       4. Any wage and hour records for Plaintiff maintained by Defendants and—if

           Defendants maintain such records—a damages analysis based on such records.

       The Court will be prepared to conduct the necessary Cheeks analysis upon the receipt of

the foregoing information.


       SO ORDERED.


Dated: March 3, 2020                                 __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
